DETAILED ACTION

Status of Claims
Claims 1 and 2 are pending.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the replacement drawing sheet filed on 03/23/2022.

Status of Previous Double Patenting Rejection
The previous nonstatutory double patenting rejection of claims 1 and 2 as being unpatentable over 17/128,432 in view of CN 104139996 (A) is withdrawn in view of applicant’s persuasive remarks.

Allowable Subject Matter
Claims 1 and 2 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2017/0229237 (A1) to Makino et al. (“Makino”).  Makino teaches an apparatus for heat treating a laminated body of amorphous alloy ribbon.  Two heated heating plates (104a, 104b) are driven to contact and pressurize the amorphous alloy ribbon (102) by pressurization drive mechanisms (108a, 108b) so as to heat and crystallize the amorphous alloy ribbon (102).  Para. [0067].  The amorphous alloy ribbon is laminated from several to less than 40 laminated layers, for example.  Para. [0057].   
In contrast, the claims are directed to a method of heat treating laminated metal foils to transform amorphous soft magnetic material to a crystallized phase.  To do so, the laminate is separated using magnets positioned on opposite sides and then heat treated while the foils of the laminate remain separated with gaps in between.  Makino does not teach separation of the laminate.  Makino teaches contacting and pressurizing the laminate during heating, suggesting that layers of the laminate are kept together during heating.  Thus, the prior art neither teaches nor suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 23, 2022